DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shvets (US 2013/0133641 A1) in view of in view of Schneider (US 2013/0039610 A1).
	Regarding claims 1 and 2, Shvets discloses a solar tracker array comprising (see Figs. 15 and 17 [0066], panels): 
solar trackers (see Figs. 15 and 17, note that the tracking is performed by actuator as shown in Figs. 6-9,84 [0053]), each solar tracker including a drive device (actuator), and 
a controller configured to: 
receive data indicating a speed and a direction characteristic of wind flowing across the solar tracker array ([0006]); 
determine that the speed and direction characteristic of the wind is within a first range greater than a first threshold value (0 m/s) and less than a second range (minimal threshold value 10m/s [0035][0052]); 
in response to determining that the characteristic of the wind is within the first range, rotate a first solar tracker of the solar trackers to a position where solar modules 
and rotate a plurality of the second solar trackers to a position according to a sun tracking mode (note any of the inner solar panels relative to the outer panels will be tracking sun in first manner of operation);
determine that the characteristic of the wind is within a second range greater (between 10 m/s-14 m/s [0052]) than the second threshold value (10 m/s); 
and in response to determining that the characteristic of the wind is within the second range (between 10 m/s-14 m/s [0052]), rotate the first solar tracker to the position where solar modules supported by the first solar tracker act as a wind shield (first trackers act as a wind shield for other modules wind fence [0052] [0035] [0036] [0037], note multiple concentric rings of assemblies shown in Fig. 15, the ones that are at the outermost perimeter are the first tracking assemblies) for the second solar trackers (any of the inner assemblies relative to the ones at the outermost ring of assemblies), and rotate and lock ( in the same position for a period of time -- the assemblies may remain in the new orientation for at least 1.5 times as long as the transit time from the normal operating orientation to the wind mode orientation [0038]) the second solar trackers to a substantially horizontal position (substantially horizontal can include 10-20 degrees above horizon). Note the outermost solar tracker assemblies will inherently provide some degree of wind shielding to the inner assemblies.

Shvets does not disclose a rotatable torque tube, and a plurality of solar modules configured spatially along the torque tube.
Schneider discloses a solar tracker array (Figs. 1-6 [0018]), wherein the array comprises a rotatable torque tube (13) that rotates the solar modules ([0018]) for solar tracking. The rotatable torque tube rotates the solar modules towards the sun for optimum illumination and is more easily deployed ([0005]). 
It would have been obvious to one having ordinary skill in the art to modify the array of Shvets in view of the disclosure of Schneider such that the solar tracker apparatus comprises a rotatable torque tube and attachments, wherein the plurality of solar modules are configured spatially along the rotatable torque tube to rotate the solar modules for optimum illumination and is easily deployed.
Regarding claims 3-5, modified Shvets discloses all of the claim limitations as set forth above.
In addition, Shvets discloses a third solar tracker (1301) located on the exterior and on an opposite end to the first solar tracker (1308) (see Fig. 14 A and Fig. 17).
Regarding claim 6, modified Shvets discloses all of the claim limitations as set forth above.
In addition, Schneider discloses that each solar tracker comprises a clamp housing assembly (see Fig. 2A, 23 and 38), wherein upon rotation of the rotatable torque tube of the first solar tracker such that the solar modules supported by the first solar cell tracker act as a wind fence ([0052]). 

Regarding claim 8, modified Shvets discloses all of the claim limitations as set forth above.
In addition, Schneider discloses that the drive device (19, see Fig. 1B) is connected to the torque tube by a crank (19, drive screw is a crank since a rotational motion is converted) off setting the torque from the drive device.
Regarding claims 9 and 10, modified Shvets discloses all of the claim limitations as set forth above.
In addition, Schneider discloses that the torque tube is connected to a pivot device includes a bearing (20A [0018]).
Response to Arguments
Applicant argues Shvets does not disclose first and second ranges causing second solar cell trackers to under a sun tracking mode or rotate to a substantially horizontal position.
Examiner respectfully disagrees and notes that Shvets discloses a first manner [0050]-[0052] of operation when the wind is under 10 m/s for normal operation of all assemblies which would include the second tracker assemblies and a second manner of operation which require some of the second tracker assemblies angled 10-20 degrees with respect to the horizon (which is considered substantially horizontal, note multiple outer rings make outer assemblies, see Fig. 15, 1504). Note that in both of 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726